ON REMAND FROM THE LOUISIANA SUPREME COURT
Before GUIDRY, FORET and CULPEPPER*, JJ.
FORET, Judge.
This matter comes back to this Court on a remand from the Louisiana Supreme Court, 512 So.2d 426 (1987). Plaintiff, Alfred Castille, applied for a writ of certio-rari to the Supreme Court from our judgment in this matter reported at 509 So.2d 723 (La.App. 3 Cir.1987). The Supreme Court granted the writ in part and remanded to this Court to reconsider our opinion based on the allegations set forth in one of relator’s assignments of error; in particular, that assignment of error complained of our reversal of the trial court judgment in favor of Alfred Castille, when in fact the City of Opelousas, the defendant, had not appealed the judgment of the trial court nor answered the appeal of Alfred Castille, which appeal had sought an increase in the amount awarded by the trial court in his (Castille’s) favor. The Supreme Court denied Castille’s writ application in all other respects and simply remanded to this Court for a reconsideration of that one particular assignment of error hereinabove mentioned.
On reconsideration, we find that we erred in reversing the judgment of the trial court and assessing all costs against Cas-tille, for the very reason assigned, i.e., the City of Opelousas had not appealed the judgment of the trial court nor answered the appeal of Castille.
Accordingly, we amend our previous judgment, affirming the judgment of the trial court, and assessing the costs of this appeal against Alfred Castille.
ORIGINAL JUDGMENT OF THIS COURT AMENDED IN PART AND REVERSED IN PART.